DETAILED ACTION
	This Office Action corrects the August 1, 2022 Final Rejection and resets the period for reply. The August 1, 2022 Final Rejection mistakenly omitted a clear citation to the Kim reference relied upon by the prior art rejection. This corrected Office Action clearly cites the prior art relied upon by the rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 31-34 and 69 in the reply filed on July 11, 2022 is acknowledged.
Response to Arguments
	The Applicant’s arguments and remarks received April 1, 2022 traversing the December 3, 2021 Non-Final Rejection are moot in view of the Amendment, newly entered claims, claims elected without traverse, and new grounds of rejection asserted below.
Claim Interpretation
	The claimed term “crystal defect” is interpreted in view of the Specification to mean “defects which can be observed from a TEM image and the like, that is, a structure in which another element enters crystal, a cavity, and the like.”
	¶31 of the Specification states “Note that in this30 specification and the like, crystal defects refer to defects which can be observed from a TEM image and the like, that is, a structure in which another element enters crystal, a cavity, and the like.” 
	It is further noted that the Specification defines the term “crystal defect” using in part the term “defect” resulting in a definition that relies on the understanding of one of ordinary skill in the art with respect to the term “defect” in context with an inorganic crystal structure of the types disclosed. While the Specification states examples of such defects such as a cavity, other crystal defects that would be observable by TEM and recognized by one of ordinary skill in the art as a defect are also included within the scope of the term “crystal defect” as claimed. For example, grain boundaries, dislocations, stacking faults, voids, or imperfections in crystal structure type observable by TEM are within the scope of the claimed “crystal defect.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0168908 to Kim et al. in view of N. Taguchi et al., Characterization of MgO-coated-LiCoO2 particles by analytical transmission electron microscopy, Journal of Power Sources, Volume 328, 2016 p. 161-66.

	Regarding Claim 31, US2020/0168908 to Kim et al. (“KIM”) discloses a lithium-ion secondary battery (abstract, lithium metal oxide powder in a rechargeable battery) comprising: a positive electrode (abstract, cathode comprising the lithium metal oxide powder) comprising a positive electrode active material, wherein the positive electrode active material comprises a first region, a second region, and a third region (first region core, second region including the transition between core and outer surface of the surface layer, and third region comprising the outer region of the surface layer ending at the surface), wherein the first region comprises a layered rock-salt crystal structure (¶3, lithium metal oxide core comprises a layered rock salt type structure with space group R-3m), wherein the second region covers at least a part of the first region (abstract, ¶38, surface layer covers the core), wherein the third region covers at least a part of the second region (the third region of PAULSEN includes the outer portion of the surface layer which covers the inner portion of the surface layer transitioning to the core), wherein at least the part of the second region covered by the third region comprises a layered rock-salt crystal structure (including the portion of the surface layer closest to the core), wherein the first region comprises lithium cobaltate (¶15, the core comprises a lithium cobalt oxide that further comprises Ni and Mn), wherein the second region comprises aluminum and oxygen (abstract, and embodiments of Fig. 1 and Fig. 2, for example Al and O are present in the surface layer where Fig. 2 depicts the concentration depth distribution of Al extending to 200 nm below the surface), wherein the third region comprises magnesium and oxygen (¶19 MgO is present in the surface layer however KIM is silent with respect to the particular location within the surface layer), 
	KIM is silent with respect to:
wherein the third region comprises a rock-salt crystal structure, 
the crystal orientation structure recited by instant Claim 31, wherein a crystal orientation of the rock-salt crystal structure of the third region is substantially aligned with a crystal orientation of the layered rock-salt crystal structure of at least the part of the second region covered by the third region,
wherein the positive electrode active material includes a crystal defect in the positive electrode active material, the crystal defect being observable from a TEM image, and wherein the crystal defect includes magnesium as required by instant Claim 31,
and the specific location of the Mg within the surface layer and thus the Applicant may argue that Mg is not clearly taught by KIM to be present within the claimed third region.
	Each of these features not expressly taught by KIM however would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because N. Taguchi et al., Characterization of MgO-coated-LiCoO2 particles by analytical transmission electron microscopy, Journal of Power Sources, Volume 328, 2016 p. 161-66 (“TAGUCHI”) teaches these features, and benefits thereof that are directly applicable to the teachings of KIM.

    PNG
    media_image1.png
    493
    823
    media_image1.png
    Greyscale

Figure 7 of Taguchi
	TAGUCHI discloses lithium cobalt oxide type core particles modified on the surface with MgO such that the layered rock salt crystal structure of the core is stabilized by the surface MgO modified region which comprises a rock salt crystal structure having an orientation relationship with the layered rock salt core (abstract), where Mg2+ ions from the surface region forms a solid solution region of Mg beneath the surface that serve as pillars stabilizing the layered structure of LiCoO2 (Section 3.3.1). TAGUCHI Fig. 7 illustrates the core region comprising LiCoO2 having a layered rock salt structure, a second region covering the core and including Mg diffused into the core and having a layered rock salt structure like the core, and a third region covering the second region the third region comprising MgO and having a rock salt structure with an orientation relationship with the layered rock salt of the second region, similarly to the claimed invention. TAGUCHI further discloses some interface areas between MgO and the core LiCoO2 comprise spinel-like lattice structure (defects) illustrated by the TEM image of Fig. 6(f) (section 3.3.1).
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to have provided the positive electrode active material of KIM to comprise the Mg that is already within the surface layer of KIM in the outer surface to a depth of ~ 2 nm as taught by TAGUCHI. The motivation for positioning the Mg of KIM in this location would have been to provide the pillar stabilizing effect expressly taught by TAGUCHI to occur when Mg from MgO at the surface is diffusion into the surface to for a Mg containing surface layer depth of ~2nm on the lithium cobaltate core (TAGUCHI conclusions section). This would have also resulted in the claimed structure wherein the crystal orientation of the rock-salt crystal structure of the third region is substantially aligned with a crystal orientation of the layered rock-salt crystal structure of at least the part of the second region covered by the third region. Furthermore, TAGUCHI teaches MgO coating of the layered rock salt core results in some regions of spinel lattice structure observable by TEM and comprising magnesium, meeting the claimed structure wherein the positive electrode active material includes a crystal defect in the positive electrode active material, the crystal defect being observable from a TEM image, and wherein the crystal defect includes magnesium.
	Regarding Claim 33, KIM is relied upon as above with respect to the lithium-ion secondary battery according to claim 31, and modifying KIM in view of TAGUCHI results in the claimed invention wherein a maximum peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a maximum peak of a concentration of the aluminum in line analysis of energy dispersive X-ray spectrometry because the MgO is at the surface and Mg is present to a depth of ~2 nm with respect to the peak of Al of Fig. 2 located at approximately 10 nm depth.
	Regarding Claim 69, KIM is relied upon as above. Modifying KIM in view of TAGUCHI results in the invention of Claim 69, including a lithium-ion secondary battery comprising: a positive electrode comprising a positive electrode active material, wherein the positive electrode active material comprises a first region, a second region, and a third region, wherein the first region comprises a layered rock-salt crystal structure, wherein the third region comprises a rock-salt crystal structure, wherein the second region covers at least a part of the first region, wherein the third region covers at least a part of the second region, wherein at least the part of the second region covered by the third region comprises a layered rock-salt crystal structure, wherein the first region comprises lithium cobaltate, wherein the second region comprises aluminum and oxygen, wherein the third region comprises magnesium and oxygen, wherein a crystal orientation of the rock-salt crystal structure of the third region is substantially aligned with a crystal orientation of the layered rock-salt crystal structure of at least the part of the second region covered by the third region, and wherein the positive electrode active material includes a crystal defect in the positive electrode active material, the crystal defect being observable from a TEM image (each as discussed above with respect to Claim 31).

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over KIM and TAGUCHI, further in view of US2019/0140276 to Pullen et al.

	Regarding Claim 32, KIM is silent with respect to the lithium-ion secondary battery according to claim 31, wherein the crystal defect exists in the first region of the positive electrode active material.  
	US2019/0140276 to Pullen et al. (“PULLEN”) discloses a positive electrode active material comprising Al and Mg in the surface layer and grain boundaries throughout the lithium metal oxide core (abstract, Fig. 1, ¶62) and wherein the grain boundaries, which are crystal defects observable by TEM, are enriched with metal elements and Al and Mg are present within the grain boundaries (¶6-7; ¶46-48). PULLEN further discloses coating the particles to enrich the grain boundaries (¶7) provides improved electrochemical performance and cycling, further enhancing cycle life and reducing impedance growth (¶44).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have provided the Al and Mg of Kim in the grain boundaries of the positive electrode active material, as in the core shell material of PULLEN.  The motivation for doing so would be to employ a microstructural engineering strategy known in the art to improve cycling performance of lithium metal oxide coated active material particles as taught by PULLEN.
	Regarding Claim 34, KIM is silent with respect to a region wherein the crystal defect includes aluminum. However, this feature would necessarily be present in the spinel defection regions where the elemental components of the composite oxide would necessarily occur.
	Alternatively, one of ordinary skill in the art would have been motivated to modify KIM to arrive at the claimed invention in order to incorporate Al and Mg in the grain boundaries to improve cycling performance as taught by PULLEN and discussed above with respect to Claim 32.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729